DETAILED ACTION
Claims 1-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on September 28, 2020, and October 21, 2020, have been entered.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  At this point in time, the examiner recommends --Reorder Buffer for Preventing Cache Access to Avoid Information Leakage due to Mis-speculation--. 

Drawings
Replacement FIG.4 submitted on October 21, 2020, is objected to as failing to comply with 37 CFR 1.84(p)(5) because it includes number 50n, which does not appear in the description.  Please change back to --50--.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to 
the Office action to avoid abandonment of the application. Please ensure the replacement is only in black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Piry et al., U.S. Patent No. 10,394,716 (herein referred to as Piry).
Referring to claim 1, Piry has taught a method, comprising:
a) storing information regarding a first state of an out-of-order machine to a reorder buffer, the information indicating a state of at least one register (see the reorder buffer in column 13, line 64.  Existence of a reorder buffer denotes an out-of-order machine.  As is known, a reorder buffer buffers instruction results so that they can be written in program order.  Thus, any of the data in a given entry of the reorder buffer is information indicating that a corresponding register is in a “to be written” state.  Or, the result itself is information indicating the state of the register when it is eventually be written.  For instance, an ADD instruction might produce a positive result, and this indicates the corresponding register to which the result will be written will be in a positive state.  The examiner notes that information for any instruction preceding an instruction that triggers speculation (e.g. any instruction before the branch 200 in FIG.5B) is related to a first (non-speculative) state);
b) storing an entry regarding a second state of the out-of-order machine, the entry including 1) an identifier for an instruction successive to the first state (see FIG.5B, and 2) information regarding the second state that indicates whether data associated with the instruction is moved to a cache during transition from the first state to the second state (under one interpretation, this is information that links the cache line loaded by the speculative load to a resolution event.  This way, there can be multiple levels of nesting of speculation, and one resolution of a given speculation may not affect other speculative instructions (column 8, lines 23-41, and column 13, lines 41-67); and
c) in response to detecting a misspeculation event of the second state, 1) determining a location in the cache storing the data based on the information regarding the second state (see FIG.4 and column 8, lines 23-41, and column 13, lines 41-67.  Basically, when mis-speculation occurs, the information is used to determine which cache lines are associated with that mis-speculation event.  Then, those lines are invalidated) and 2) preventing access to at least a portion of the cache storing the data, the portion including the location in the cache storing the data (again, by invalidating the cache line, access of the data therein is prevented).
d) Regarding the limitation that the information regarding the second state is part of the entry stored in the reorder buffer, this is not patentable for multiple reasons:
d1) Piry states this information is in a table that operates in conjunction with the reorder buffer (see column 13, lines 59-64).  Under a first interpretation, this table is simply seen as an extension of the reorder buffer, since they work together.  The boundaries of the reorder buffer are not claimed to preclude the interpretation that the Piry’s reorder buffer 
d2) Even if the link table could not be considered part of the reorder buffer for some reason, which the examiner does not believe to be the case based on (d1) above, one of skill recognizes that the reorder buffer is storage with fields for storing data.  The link table is also storage with fields for storing data.  The data in the table could instead be stored directly in the reorder buffer and the functionality of Piry would be substantially similar.  All data would be similarly accessible, the location merely changes.  As such, applicant has merely re-arranged parts (moving data to within the reorder buffer).  See MPEP 2144.04.  Applicant has not demonstrated the criticality of this re-arrangement.  As such, it is not a patentable distinction, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piry such that the data in the link table is instead in the reorder buffer.  For example, the link table of Piry is used to determine which cache lines (and loads that load those cache lines) are associated with which resolution events.  Since the load instructions are in the reorder buffer, one could trivially attach some number of bits to load entries in the reorder buffer to indicate associated with one of a number of resolution events.  Under this interpretation, the claim is rejected under 35 U.S.C. 103.
Referring to claim 2, Piry, alone or as modified, has taught the method of claim 1, wherein the preventing access includes invalidating the at least a portion of the cache storing the data (as described above, the portion of the cache with speculative data is invalidated.  See FIG.4.  This would involve clearing V bit 60 for a cache line 52 having a set C bit 70 (see FIG.2)).
Referring to claim 3, Piry, alone or as modified, has taught the method of claim 1, wherein the preventing access includes invalidating an entirety of the cache (the examiner notes that this limitation is broader than invaliding every entry in the cache.  In Piry, the entire group of speculative loads associated with a single mis-speculation is invalidated.  This, this group is invalidated in its entirety.  There may be multiple groups associated with multiple events, and thus there are multiple entireties.
Referring to claim 4, Piry, alone or as modified, has taught the method of claim 1, wherein the cache includes a data cache (see FIG.2).
Referring to claim 7, Piry, alone or as modified, has taught the method of claim 1, wherein the information regarding the second state includes an indication of a location of cache blocks storing the data (again, the tracking structure tracks which lines are associated with which event.  So, when a mis-speculation event occurs, the cache lines associated with that event are inherently located).
Referring to claim 8, Piry, alone or as modified, has taught the method of claim 1, wherein the information regarding the second state includes an indication of cache blocks created during execution of one or more operations associated with the misspeculation event (again, the lines tracked for a given event are those which store created blocks of data of load instructions that executed speculatively).
Referring to claim 9, Piry, alone or as modified, has taught the method of claim 1, further comprising identifying, based on the information regarding the second state, cache blocks created during execution of operations associated with the misspeculation event (again, the lines tracked for a given event are those which store created blocks of data of load .
Claims 12-15 and 18-20 are respectively rejected for similar reasons as claims 1-4 and 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Piry in view of the examiner’s taking of Official Notice.
Referring to claim 5, Piry, alone or as modified, has taught the method of claim 1, but has not taught wherein the cache includes at least one of a branch target cache, a branch target buffer, a store-load dependence predictor, an instruction cache, a translation buffer, a second level cache, a last level cache, and a dynamic random-access memory (DRAM) cache.  However, FIG.1 shows that the cache caches data for main memory 18.  Official Notice is taken that one such known main memory implementation is DRAM.  DRAM is a common form of memory which is structurally simplistic, which allows for high memory density at a relatively low cost.  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piry such that the cache includes a dynamic random-access memory (DRAM) cache (i.e., a cache that caches data from DRAM).
Claim 6 is rejected for similar reasons as claim 5.  If the cache is a DRAM cache, and the cache is invalidated, even partially, then the DRAM cache is invalidated.
Claims 16-17 are respectively rejected for similar reasons as claims 5-6.

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Piry.
Referring to claim 10, Piry, alone or as modified, has taught the method of claim 1, but has not taught wherein the misspeculation event occurs during a load/store operation executed by the machine.  However, the misspeculation event can occur anywhere during execution of any instruction.  This is simply a function of program design and scheduling by the processor.  For example, from FIG.5A, Piry sets forth a branch instruction starting speculation, and during speculation, loading a value.  Depending on the proximity of the load to the branch, the branch can be determined to have been mis-speculated during execution of the load.  Again, any design would have been obvious to execute in Piry.  For instance, one design might include branching down a path that begins with a large group of load instructions to set register state for later operations.  The group may be of sufficient size such that the actual branch direction (and mis-speculation) would be determined during load execution.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piry such that the misspeculation event occurs during a load/store operation executed by the machine.
Referring to claim 11, Piry, as modified, has taught the method of claim 10, wherein the first state corresponds to a state of the machine prior to execution of the load/store operation, and wherein the second state corresponds to a state of the machine after the execution of the load/store operation (see the rejection of claim 1.  The first state is prior to the branch instruction (and, thus, prior to the load operation).  And, the second state is after all speculative loads execute (the state realized if all speculative operations were to complete properly).
Claims 21-22 are respectively rejected for similar reasons as claims 10-11.

Response to Arguments
Applicant’s arguments with respect to Ghosh have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183